           Case 2:19-cv-01829-BJR-MAT Document 42 Filed 06/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JOSHUA D. LAMBERT,

 9                                  Plaintiff,             Case No. C19-1829-BJR-MAT

10           v.
                                                           ORDER RE: PENDING MOTIONS
11    ROBERT S. McKAY, et al.,

12                                  Defendants.

13

14          Having considered several motions now pending on the docket, the Court finds and

15   concludes as follows:

16          (1)     Plaintiff filed a Motion to Extend Deadline to File Plaintiff’s Reply (Dkt. 31) based

17   on his anticipation of a delay in receiving a response to a motion. Because plaintiff timely filed

18   his reply (see Dkt. 36), the motion for an extension (Dkt. 31) is STRICKEN as moot.

19          (2)     Defendants recently filed a Motion for Judgment on the Pleadings (Dkt. 40) in

20   which they raise the same arguments made in relation to plaintiff’s Motion for Partial Judgment

21   on the Pleadings Against Defendant Island County (Dkt. 16). Because the Court finds these

22   motions properly considered together, plaintiff’s motion (Dkt. 16) is herein RENOTED for

23   consideration on July 3, 2020, the noting date of defendants’ motion.

     ORDER - 1
           Case 2:19-cv-01829-BJR-MAT Document 42 Filed 06/11/20 Page 2 of 2



 1       (3)       Defendants also filed a Motion for Leave to File an Over-Length Brief in Support

 2   of Defendants’ Motion for Judgment on the Pleadings. (Dkt. 38.) Finding the request for an

 3   additional four pages of argument reasonable, defendants’ motion (Dkt. 38) is GRANTED.

 4   Plaintiff is likewise GRANTED the opportunity to submit an additional four pages of argument,

 5   beyond the twelve pages allowed for in Local Civil Rule 7(e)(3), in response to defendants’

 6   motion.

 7       (4)       The Clerk is directed to send copies of this Order to plaintiff, to all counsel of

 8   record, and to the Honorable Barbara J. Rothstein.

 9          DATED this 11th day of June, 2020.

10

11                                                        A
                                                          Mary Alice Theiler
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
